Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “based on the user input sequentially or simultaneously selecting both the first cooking area and the second cooking area are selected within a predetermined time.” This is ungrammatical.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bales et al. (US Pat. 6486453 B1, hereinafter “Bales,” newly cited).
Regarding claim 1, Bales discloses a cooking apparatus [“cooking appliance” 1, Fig. 1], comprising: 
a display [the display screen 80, Fig. 1]; 
an input [the portion of 80 which receives input--it is a “touch screen display,” Col. 4 line 20; together with buttons 85, 86, and 87] configured to receive a user input [Col. 4 lines 43-44]; 
a shelf [bottom wall 8] disposed inside a cooking chamber [5] of the cooking apparatus, the shelf including a first cooking area [the region of the shelf impinged upon by “third electric heating unit” 72, located above the shelf] and a second cooking area [the region of the shelf impinged upon by “first electric heating unit” 52, below the shelf; due to their different physical locations, the heaters will heat different areas of the shelf/food]; 
a first heater [72] configured to provide heat to the first cooking area of the shelf [as defined above]; 
a second heater [52] configured to provide heat to the second cooking area of the shelf [as defined above]; and 
a controller [CPU 73, Fig. 3] configured to: 
receive a first user input [Fig. 4, “turbo cook” selection step 104, in which the user selects one of bake, roast, broil, toast, or oven crisp; note that “microwave or defrost option[s] would also be available” as in Col. 7 lines 20-21] for selecting at least one cooking area in which cooking is to be performed among the first cooking area and the second cooking area [by selecting one of bake, roast, broil, etc., in step 104 of Fig. 4, the user selects at least one cooking area--in baking, as in the example, the first and second cooking areas are selected--see e.g. Col. 7 lines 22-23. Note that other cooking methods use different combinations of heaters--in broiling, for instance, typically only the first cooking area will be selected],
control the display to display a plurality of recipes determined based on the  selected at least one cooking area [in the example in Fig. 4, in step 106, a plurality of recipes are displayed including casserole, pizza, etc. These recipes are selected based on the ‘bake’ setting, and in turn its respective cooking area, having been selected in the previous step], 
receive a second user input [at 106, the user selects a recipe] for selecting a recipe from the displayed plurality of recipes determined based on the selected at least one cooking area [as noted, the recipes are determined based on the selected cooking operation/cooking area, and the user selects one of these recipes in step 108] and 
control at least one of the first heater and the second heater in response to the second user input selecting the recipe of the  displayed plurality of recipes [steps 110-120 show the heater(s) being controlled in accordance with the recipe selected. See also Col. 5, lines 10-50] . 
Regarding claim 9, Bales discloses a controlling method of a cooking apparatus [“cooking appliance” 1, Fig. 1], comprising: 
receiving a first user input [Fig. 4, “turbo cook” selection step 104, in which the user selects one of bake, roast, broil, toast, or oven crisp; note that “microwave or defrost option[s] would also be available” as in Col. 7 lines 20-21] through an input of the cooking apparatus [the portion of 80 which receives input--it is a “touch screen display,” Col. 4 line 20; together with buttons 85, 86, and 87]  for selecting at least one cooking area in which cooking is to be performed among a first cooking area [the region of the shelf impinged upon by “third electric heating unit” 72, located above the shelf] and a second cooking area [the region of the shelf impinged upon by “first electric heating unit” 52, below the shelf; due to their different physical locations, the heaters will heat different areas of the shelf/food] [by selecting one of bake, roast, broil, etc., in step 104 of Fig. 4, the user selects at least one cooking area--in baking, as in the example, the first and second cooking areas are selected--see e.g. Col. 7 lines 22-23. Note that other cooking methods use different combinations of heaters--in broiling, for instance, typically only the first cooking area will be selected]of  a shelf [bottom wall 8] disposed inside a cooking chamber [5] of the cooking apparatus;
controlling a display [the display screen 80, Fig. 1] to display a plurality of recipes determined based on the  selected at least one cooking area [in the example in Fig. 4, in step 106, a plurality of recipes are displayed including casserole, pizza, etc. These recipes are selected based on the ‘bake’ setting, and in turn its respective cooking area, having been selected in the previous step], 
receiving a second user input [at 106, the user selects a recipe] for selecting a recipe from the displayed plurality of recipes determined based on the selected at least one cooking area [as noted, the recipes are determined based on the selected cooking operation/cooking area, and the user selects one of these recipes in step 108] and 
controlling at least one of a first heater [72] providing heat to the first cooking area of the shelf [as defined above] and a second heater [52] providing heat to the second cooking area of the shelf [as defined above] in response to the second user input selecting the recipe of the  displayed plurality of recipes [steps 110-120 show the heater(s) being controlled in accordance with the recipe selected. See also Col. 5, lines 10-50] . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0051211 A1, hereinafter “Cheng,” cited on IDS) in view of Vengroff (US 2017/0238751, previously cited).
Regarding claim 1, Cheng discloses a cooking apparatus [“cooking instrument” labeled 200 in Fig. 2, 500 in Fig. 5A], comprising: 
a display [230, Fig. 2]; 
an input [234, Fig. 2] configured to receive a user input [Par. 0037: “The display 230, the input component 234, and the output component 238 enable a user to directly interact with the functional components of the computing device 206…..The input component 234 can be a touch panel overlaid with the display 230 (e.g., collectively as a touchscreen display)…[or] one or more mechanical devices (e.g., buttons, dials, switches, or any combination thereof).”]; 
a shelf [“cooking platform” 516, Fig. 5A] disposed inside a cooking chamber [502] of the cooking apparatus, the shelf including a first cooking area [Zone A, Fig. 5C] and a second cooking area [Zone D, Fig. 5C]; 
a first heater [506A, Fig. 5A] configured to provide heat to the first cooking area of the shelf [Pars. 0049 and 0063; Fig. 5A shows the first heater being above the first cooking area]; 
a second heater [506C] configured to provide heat to the second cooking area of the shelf [Pars. 0049 and 0063; Fig. 5A shows the second heater being above the second cooking area]; and 
a controller [“computing device” 206] configured to: 
receive a first user input [the user powering on the cooking apparatus and placing food in the desired cooking area(s)] for selecting at least one cooking area in which cooking is to be performed among the first cooking area and the second cooking area [step 604, Fig. 4; see Par. 0070: “the cooking instrument can identify relevant areas (…528)...to place at least two portions of food. The relative areas are associated with the selected food cooking recipe. Step 604 can either occur before or after step 602… In some embodiments, the cooking instrument selects the food cooking recipe after identifying the relative areas to place the at least two portions of food.” Thus the user enters a first input which in turn causes the controller to select a cooking area based on that input],
control the display to display 
at least one cooking area [in step 602, Fig. 6; in order for the user to select a recipe, it is displayed; see Par. 0069. Note that the recipe are determined based on the selected at least one cooking area in the embodiment cited in Par. 0070 above, where “the cooking instrument selects the food cooking recipe after identifying the relative areas to place the at least two portions of food.” The paragraph goes on to state that “he placement of the portions of food have to match the food cooking recipe”] 
receive a second user input for selecting a recipe from the displayed At step 602, the cooking instrument selects a food cooking recipe to drive a heating system (e.g., the heating system 216) of the cooking instrument. The selection can be made based on a user indication,” Par. 0069] and 
control at least one of the first heater and the second heater in response to the second user input selecting the recipe of the  displayed plurality of recipes [steps 608 and 610, Fig. 6, which involve “determin[ing] a heating sequence in accordance with the food cooking recipe” and “control[ling], based on the heating sequence, the heating system”]. 
Cheng fails to disclose whether, in the step of controlling the display to display recipe(s), a plurality of recipes are displayed.
However, Vengroff teaches, in a cooking apparatus having a display  [“wireless device 14”] and a controller, controlling the display to display a plurality of recipes [Pars. 0103-0104 describe the ”electronic cookbook” which may “display content” through which the user may navigate “in order to select a particular cooking recipe,” such navigation which may include “scroll[ing] through all (or a portion) of the cooking recipes to select a particular recipe.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Cheng by configuring the controller to control the display to display a plurality of recipes (based on the selected cooking areas, in Cheng), as taught by Vengroff, in order to allow the user to view and select that recipe from any number of recipes which have food placed in the same cooking areas, ensuring that the desired recipe is used to cook food.
Regarding claim 2, the modified Cheng discloses the apparatus set forth in claim 1 above. Cheng discloses displaying a recipe, but fails to specifically disclose displaying a list of second sub recipes based on the first cooking area being selected and a first sub recipe being selected.
However, Vengroff teaches, in a cooking apparatus, a controller is configured to control a display [“wireless device 14”] to display a list of second sub recipes [second or subsequent “individual steps” of a recipe, Par. 0107] applicable to the second cooking area [a second one of the heating elements in Fig. 1A] based on the first cooking area [a first one of the heating elements in Fig. 1A] is selected and a first sub recipe related to the first cooking area is selected by the user input [Par. 0105 describes a user selecting a recipe, and Par. 0107 describes the display displaying individual steps (hereby “sub recipes”). This causes one or another area to be heated in accordance with the instructions: “The movement to the next step may also cause the wireless device 14 to transmit new cooking instructions 70 to the heat source system 46. The new cooking instructions 70 may include information associated with the new step,” Par. 0140].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Cheng by configuring the controller to control the display to display a list of second sub recipes applicable to the second cooking area based on the first cooking area is selected and a first sub recipe related to the first cooking area is selected by the user input, as taught by Vengroff, in order to allow the user to monitor step by step the cooking operation, and make adjustments to each step (sub-recipe) if desired.
Regarding claim 3, the modified Cheng discloses, based on a second sub recipe applied to the second cooking area is determined, the controller is configured to control the first heater that provides heat to the first cooking area based on the first sub recipe [the device controls the heating components in accordance with their respective sub-recipes, step 610 in Fig. 6], and control  the second heater that provides heat to the second cooking area based on the second sub recipe [in light of the second sub recipe taught by  Vengroff above].  
Regarding claim 7, Cheng discloses a sensor [camera 222, Fig. 2] configured to identify food disposed on the shelf [steps 612-614, Fig. 6],
wherein the controller is further configured to control the first heater to provide heat to the determined at least one cooking area based on the sensor identifying that the food is located in the determined at least one cooking area [steps 614-616].

Regarding claim 9, Cheng discloses a controlling method of a cooking apparatus  [“cooking instrument” labeled 200 in Fig. 2, 500 in Fig. 5A], comprising: 
receiving a first user input [the user powering on the cooking apparatus and indicating the cooking process is to be started] through an input of the cooking apparatus [234, Fig. 2]  for selecting at least one cooking area in which cooking is to be performed [step 604, Fig. 4; see Par. 0070: “the cooking instrument can identify relevant areas (…528)...to place at least two portions of food. The relative areas are associated with the selected food cooking recipe. Step 604 can either occur before or after step 602… In some embodiments, the cooking instrument selects the food cooking recipe after identifying the relative areas to place the at least two portions of food.” Thus the user enters a first input which in turn causes the controller to select a cooking area based on that input]among a first cooking area [Zone A, Fig. 5C]  and a second cooking area [Zone D, Fig. 5C] of  a shelf [“cooking platform” 516, Fig. 5A] disposed inside a cooking chamber [502] of the cooking apparatus;
controlling a display [230, Fig. 2] to displayin step 602, Fig. 6; in order for the user to select a recipe, it is displayed; see Par. 0069. Note that the recipe are determined based on the selected at least one cooking area in the embodiment cited in Par. 0070 above, where “the cooking instrument selects the food cooking recipe after identifying the relative areas to place the at least two portions of food.” The paragraph goes on to state that “he placement of the portions of food have to match the food cooking recipe”] ,
receiving a second user inputfor selecting a recipe from the displayed At step 602, the cooking instrument selects a food cooking recipe to drive a heating system (e.g., the heating system 216) of the cooking instrument. The selection can be made based on a user indication,” Par. 0069]  and 
controlling at least one of a first heater [506A] providing heat to the first cooking area of the shelf [Pars. 0049 and 0063; Fig. 5A shows the first heater being above the first cooking area]; and a second heater [506C] providing heat to the second cooking area of the shelf [Pars. 0049 and 0063; Fig. 5A shows the second heater being above the second cooking area] in response to the second user input selecting the recipe of the  displayed plurality of recipes [steps 608 and 610, Fig. 6, which involve “determin[ing] a heating sequence in accordance with the food cooking recipe” and “control[ling], based on the heating sequence, the heating system”]. 
Cheng fails to disclose whether, in the step of controlling the display to display recipe(s), a plurality of recipes are displayed.
However, Vengroff teaches, in controlling method for a cooking apparatus having a display  [“wireless device 14”] and a controller, controlling the display to display a plurality of recipes [Pars. 0103-0104 describe the ”electronic cookbook” which may “display content” through which the user may navigate “in order to select a particular cooking recipe,” such navigation which may include “scroll[ing] through all (or a portion) of the cooking recipes to select a particular recipe.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Cheng by configuring the controller to control the display to display a plurality of recipes (based on the selected cooking areas, in Cheng), as taught by Vengroff, in order to allow the user to view and select that recipe from any number of recipes which have food placed in the same cooking areas, ensuring that the desired recipe is used to cook food.
 Regarding claim 10, the modified Cheng discloses the method set forth in claim 9 above. Cheng discloses displaying a recipe, but fails to specifically disclose displaying a list of second sub recipes based on the first cooking area being selected and a first sub recipe being selected.
However, Vengroff teaches, in a cooking apparatus, a controller is configured to control a display [“wireless device 14”] to display a list of second sub recipes [second or subsequent “individual steps” of a recipe, Par. 0107] applicable to the second cooking area [a second one of the heating elements in Fig. 1A] based on the first cooking area [a first one of the heating elements in Fig. 1A] is selected and a first sub recipe related to the first cooking area is selected by the user input [Par. 0105 describes a user selecting a recipe, and Par. 0107 describes the display displaying individual steps (hereby “sub recipes”). This causes one or another area to be heated in accordance with the instructions: “The movement to the next step may also cause the wireless device 14 to transmit new cooking instructions 70 to the heat source system 46. The new cooking instructions 70 may include information associated with the new step,” Par. 0140].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Cheng by controlling the display to display a list of second sub recipes applicable to the second cooking area based on the first cooking area is selected and a first sub recipe related to the first cooking area is selected by the user input, as taught by Vengroff, in order to allow the user to monitor step by step the cooking operation, and make adjustments to each step (sub-recipe) if desired.
Regarding claim 11, the modified Cheng discloses, based on a second sub recipe applied to the second cooking area is determined, controlling the first heater that provides heat to the first cooking area based on the first sub recipe [the device controls the heating components in accordance with their respective sub-recipes, step 610 in Fig. 6], and controlling  the second heater that provides heat to the second cooking area based on the second sub recipe [in light of the second sub recipe taught by  Vengroff above]. 
Regarding claim 15, Cheng discloses identifying food disposed on the shelf [steps 612-614, Fig. 6]by a sensor [camera 222, Fig. 2],
wherein controlling the at least one of the first and second heaters comprises controlling the first heater to provide heat to the determined at least one cooking area based on the sensor identifying that the food is located in the determined at least one cooking area [steps 614-616].
Claims 4-6, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng  in view of Vengroff as applied to claim 1 or 9 above and further in view of Guenther et al. (US 2003/0098888 A1, hereinafter “Guenther,” previously cited).
Regarding claim 4, the modified Cheng discloses the apparatus set forth in claim 1 above, including the controller being configured to control the display to display a main recipe [by definition a combination of the sub recipes] that is a combination of a first sub recipe [that related to the first heater] and the second sub recipe [that related to the second heater] based on both the first and second cooking area are simultaneously selected [based on any cooking area being selected, including the first and second, the modified Cheng will display the recipe]. Cheng fails to disclose this displaying being based on both areas selected within a predetermined time. However, Guenther teaches, in a display and user interface for a cooking apparatus, a controller is configured to control the display to display based on selection sequentially or simultaneously within a predetermined time by the user input [“If the TIME OUT period has been exceeded without a user selection from the HOME menu, method 280 ends 290 and display 146 is deactivated,” Par. 0039]. It would have been obvious to modify the invention of the modified Cheng by configuring the controller to display the above based on both cooking areas being selected within a predetermined time as taught by Guenther in order to time out and deactivate the display if a user has not made a selection within a predetermined time [Guenther Par. 0039], which saves energy.  
Regarding claim 5, the modified Cheng discloses the controller is further configured to apply one of the first sub recipe and the second sub recipe to the first cooking area and the other of the first sub recipe and the second sub recipe to the second cooking area based on the user input [see claim 1 above for description of user input--whether it is a programmed input or simply starting the operation, the user input causes the first and second cooking areas to be heated as indicated by the respective first and second sub recipes].  
Regarding claim 6, the modified Cheng discloses the display configured to display a message [such as a recipe, see above claims]. Regarding the specific nature of the message displayed: since the inquiry as claimed is not functional descriptive material, the text displayed lends no further patentable weight. See MPEP 2111.05. Furthermore, one of ordinary skill would reasonably be apprised of the benefits of displaying the first and second cooking areas to which the sub recipes are to be applied as claimed.
Regarding claim 12, the modified Cheng discloses the method set forth in claim 9 above, including controlling the display to display a main recipe [by definition a combination of the sub recipes] that is a combination of a first sub recipe [that related to the first heater] and the second sub recipe [that related to the second heater] based on both the first and second cooking area are selected [based on any cooking area being selected, including the first and second, the modified Cheng will display the recipe]. Cheng fails to disclose this displaying being based on both areas selected within a predetermined time. However, Guenther teaches controlling a display to display based on selection sequentially or simultaneously within a predetermined time by the user input [“If the TIME OUT period has been exceeded without a user selection from the HOME menu, method 280 ends 290 and display 146 is deactivated,” Par. 0039]. It would have been obvious to modify the method of the modified Cheng by controlling the display as above based on both cooking areas being selected within a predetermined time as taught by Guenther in order to time out and deactivate the display if a user has not made a selection within a predetermined time [Guenther Par. 0039], which saves energy.  
Regarding claim 13, the modified Cheng discloses applying one of the first sub recipe and the second sub recipe to the first cooking area and the other of the first sub recipe and the second sub recipe to the second cooking area based on the user input [see claim 1 above for description of user input--whether it is a programmed input or simply starting the operation, the user input causes the first and second cooking areas to be heated as indicated by the respective first and second sub recipes].  
Regarding claim 14, the modified Cheng discloses the display configured to display a message [such as a recipe, see above claims]. Regarding the specific nature of the message displayed: since the inquiry as claimed is not functional descriptive material, the text displayed lends no further patentable weight. See MPEP 2111.05. Furthermore, one of ordinary skill would reasonably be apprised of the benefits of displaying the first and second cooking areas to which the sub recipes are to be applied as claimed.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Vengroff as applied to claim 7 or 15 above and further in view of McKee et al. (US 2019/0056118 A1, hereinafter “McKee,” previously cited).
Regarding claim 8, the modified Cheng teaches the apparatus set forth above, including controlling the display to display a message, and sensing the location of the food. Cheng fails to teach the controller is further configured to control the display to display a warning message guiding a change of a location of the food based on the sensor identifying that the food is not located within the determined at least one cooking area.  
However, McKee teaches, in a cooking apparatus, a controller configured to control a first heater to provide heat to a first area based on whether or not food is located in a determined at least one cooking area [“Failure to acknowledge the correct cavity provides an error message to the user at process block 130 and allows a reentry of the necessary recipe data,” McKee Par. 0114]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Cheng to use the sensor taught by Cheng above to determine whether food is present in the desired area, and configure the controller to display a warning message guiding a change of a location of the food based on the sensor identifying that the food is not located within the determined at least one cooking area, as taught by McKee, in order to ensure that cooking occurs as planned and in the correct location.
Regarding the display displaying a warning message when the sensor identifies that the food is not located within the determined at least one cooking area, based on the above teachings, one of ordinary skull would reasonably be apprised of the benefits of configuring the display to operate based on the sensor’s identification as claimed.
Regarding claim 16, the modified Cheng teaches the method set forth above, including controlling the display to display a message, and sensing the location of the food. Cheng fails to teach controlling the display to display a warning message guiding a change of a location of the food based on the sensor identifying that the food is not located within the determined at least one cooking area.  
However, McKee teaches, in a cooking method, controlling a first heater to provide heat to a first area based on whether or not food is located in a determined at least one cooking area [“Failure to acknowledge the correct cavity provides an error message to the user at process block 130 and allows a reentry of the necessary recipe data,” McKee Par. 0114]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Cheng to use the sensor taught by Cheng above to determine whether food is present in the desired area, and to display a warning message guiding a change of a location of the food based on the sensor identifying that the food is not located within the determined at least one cooking area, as taught by McKee, in order to ensure that cooking occurs as planned and in the correct location.
Regarding the display displaying a warning message when the sensor identifies that the food is not located within the determined at least one cooking area, based on the above teachings, one of ordinary skull would reasonably be apprised of the benefits of configuring the display to operate based on the sensor’s identification as claimed.
Response to Arguments
The claim objections have been overcome by the amendments.
Applicant’s arguments against Stanton have been considered but are moot because the new ground of rejection does not rely on Stanton. The examiner agrees that Stanton-Cheng (a different Cheng reference from that cited above, it is noted) fail to disclose all of the limitations of the amended claims. The examiner agrees, and has introduced new references to teach the limitations, above.
Regarding arguments that Vengroff fails to disclose sub-recipes, Applicant states that the sub-recipe is intended to mean a “plurality of recipes different from the first recipes.” While the examiner notes that this is not what is claimed [the “sub recipe” is defined in the specification as “as a recipe applied to each of the first cooking area 34 and the second cooking area 35”], Vengroff does teach a plurality of sub-recipes different from the first recipe, specifically parts of the first recipe (including steps and ingredients, i.e. a recipe) which are pertinent to the heating element in question (i.e. which are applied to each of the cooking areas in question).
Regarding arguments that Guenther fails to teach controlling the display to display a main recipe based on the user input selecting both the first cooking area and the second cooking area within a predetermined time: The examiner notes that the newly cited primary reference Cheng teaches, when both the first and second cooking areas are selected simultaneously, the controller is configured to control the display to display a main recipe [step 602 of Cheng, which as cited above in the cited embodiment happens after step 604], and is missing the “predetermined time.” Guenther was introduced to teach the concept of controlling the display to display (something) based on a user selection (sequentially or simultaneously) within a predetermined time. Guenther was not introduced or needed to teach what is displayed. Applicant argues that the recipes are “displayed at once” and that if only one cooking area is selected, “only the recipe for the selected one cooking area is displayed.” However, those features are not claimed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761